DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 2/1/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see, filed 2/1/2022, with respect to office action dated 11/4/2021 have been fully considered and are persuasive.  The rejections of 11/4/2021 have been withdrawn. 

Reason for Allowance
Claims 1-7, 9-15, 17-21, and 23-26 are allowed.  Claims 8, 16 and 22 are cancelled.
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a single piece sensor mounting clamp having clamp wall comprises an annular segment cross-sectional portion having first and second ends configured to interlock with each other via a plurality of interlocking pockets alternatingly extending from the first and second ends along a longitudinal direction of the sensor mounting clamp, wherein the first and second ends of the single piece clamp wall are configured to move apart relative to each other far enough to enable the sensor mounting clamp to be disposed around a structure; and a sensor mounting portion extending radially outward from the annular segment cross-sectional portion, wherein the sensor mounting portion is configured to receive and hold a sensor in place against the structure when the clamp wall is disposed around the structure.

The closest reasonable prior art reference is Hong et al. (2009/0190630) teaches a sensor clamp mount with a sensor mounting portion to receive the sensor. However, Hong does not teach a sensor mounting clamp from a single piece and an annular segment cross-sectional portion having first and 

The secondary reference, Johnson et al. (4,068,966), teaches a single piece sensor clamp mount with a sensor mounting portion to receive the sensor.  However, Johnson does not teach an annular segment cross-sectional portion having first and second ends configured to interlock with each other via a plurality of interlocking pockets alternatingly extending from the first and second ends along a longitudinal direction of the sensor mounting clamp.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a single piece sensor mounting clamp having clamp wall comprises an annular segment cross-sectional portion having first and second ends configured to interlock with each other via a plurality of interlocking pockets alternatingly extending from the first and second ends along a longitudinal direction of the sensor mounting clamp, wherein the first and second ends of the single piece clamp wall are configured to move apart relative to each other far enough to enable the sensor mounting clamp to be disposed around a structure; and a sensor mounting portion extending radially outward from the annular segment cross-sectional portion, wherein the sensor mounting portion is configured to receive and hold a sensor in place against the structure when the clamp wall is disposed around the structure.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855